UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0000-24477 STRATUS MEDIA GROUP, INC. (Exact name of Registrant as specified in its charter) Nevada #86-0776876 (State of Incorporation) (I.R.S. Employer Identification No.) 3 East De La Guerra Street, Santa Barbara, CA 93001 (Address of principal executive offices) (805) 884-9977 (Issuer's telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indiate by check mark whether the registrant has submitted electronically and posted on its website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period registrant was required to submit and post such files).Yes ¨ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer (Do not check if smaller reporting company)¨ Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of November 19, 2009: 57,968,059. STRATUS MEDIA GROUP, INC. FORM 10-Q SEPTEMBER 30, 2009 INDEX Page Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Qualitative and Quantitative Disclosures About Market Risk 24 Item 4T. Controls and Procedures 24 Part II – Other Information Item 1. Legal Proceedings 24 Item IA. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Certifications PARTI —FINANCIAL INFORMATIONITEM I — FINANCIAL STATEMENTS STRATUS MEDIA GROUP, INC. BALANCE SHEETS September 30, December 31, 2009 2008 ASSETS (Unaudited) Current assets Cash $ - $ 800 Restricted cash 112,832 162,855 Receivables 10,165 10,165 Deposits and prepaid expenses 80,420 35,861 Inventory 9,482 9,482 Total current assets 212,899 219,163 Property and equipment, net 2,328 2,469 Intangible assets, net 4,033,298 4,067,355 Goodwill 1,073,345 1,073,345 Total assets $ 5,321,870 $ 5,362,332 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Bank overdraft $ 42,354 $ - Accounts payable 627,645 633,605 Deferred salary 180,000 - Accrued interest 273,451 193,421 Accrued expenses - legal judgment 65,316 65,316 Other accrued expenses and other liabilities 966,439 815,942 Loans payable to officer 758,603 767,488 Current portion of notes payable - related parties 570,000 590,000 Notes payable 142,017 194,517 Event acquisition liabilities 913,760 913,760 Redemption fund reserve 112,832 124,293 Total current liabilities 4,652,417 4,298,342 Non-current liabilities Non-current portion of notes payable - related parties 625,000 625,000 Total liabilities 5,277,417 4,923,342 Commitments and contingencies Shareholders' equity Preferred stock, $0.01 par value:5,000,000 shares authorized - - 0 and 0 shares issued and outstanding Common stock, $0.001 par value:200,000,000 shares authorized 57,755 57,132 57,754,130 and 57,130,879 shares issued and outstanding, respectively Additional paid-in capital 16,375,628 15,154,541 Stock subscription receivable - (100,000 ) Accumulated deficit (16,388,930 ) (14,672,683 ) Total shareholders' equity 44,453 438,990 Total liabilities and shareholders' equity $ 5,321,870 $ 5,362,332 The accompanying notes are an integral part of these financial statements See accompanying notes to financial statements. 3 STRATUS MEDIA GROUP, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Net revenues Event revenues $ - $ - $ - $ 33,606 Stratus revenues - - - 6,583 Total revenues - - - 40,189 Cost of revenues Event cost of sales - - - 25,162 Stratus cost of sales - Total cost of sales - - - 25,162 Gross profit - - - 15,027 Operating expenses General and administrative 273,506 143,705 834,600 449,291 Fair value charge for stock sales and warrants issued 109,865 - 526,210 - Legal and professional services 172,619 130,749 283,273 305,749 Depreciation and amortization 11,836 13,751 35,322 42,765 Total operating expenses 567,826 288,205 1,679,405 797,805 Loss from operations (567,826 ) (288,205 ) (1,679,405 ) (782,778 ) Other (income)/expenses Other (income)/expense 3,182 (65,133 ) (46,235 ) (432,720 ) Interest expense 27,035 46,284 83,077 139,427 Total other expenses 30,217 (18,849 ) 36,842 (293,293 ) Net loss $ (598,043 ) $ (269,356 ) $ (1,716,247 ) $ (489,485 ) Basic and diluted loss per share $ (0.01 ) $ (0.00 ) $ (0.03 ) $ (0.01 ) Basic and diluted weighted- average common shares 57,751,337 55,199,868 57,634,582 53,483,244 See accompanying notes to financial statements. 4 STRATUS MEDIA GROUP, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (1,716,247 ) $ (489,485 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 35,322 42,765 Expense for value of stock issued in excess of value received and for Warrants issued with sales of Common Stock 526,210 - Increase / (decrease) in: Receivables - (10,165 ) Deposits and prepaid expenses (44,559 ) (20,541 ) Accounts payable (5,961 ) (158,355 ) Deferred salary 180,000 180,000 Accrued interest 80,029 137,524 Accrued expenses - legal judgment - (365,579 ) Other accrued expenses and other liabilities 150,497 341,133 Deferred revenue - (6,917 ) Redemption fund reserve (11,461 ) - Net cash used in operating activities (806,170 ) (349,620 ) Cash flows from investing activities: Capital expenditures 1,122 - Cash flows from financing activities: Bank overdraft 42,354 Transfer from restricted cash to operating cash 50,023 - Payments on line of credit - (68,041 ) Payments on loans payable to officer (8,885 ) (34,792 ) Payments on notes payable (72,500 ) - Proceeds from issuance of common stock for cash 795,500 455,000 Net cash provided by financing activities 806,492 352,167 Net change in cash and cash equivalents (800 ) 2,547 Cash and cash equivalents, beginning of period 800 196 Cash and cash equivalents, end of period $ - $ 2,743 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ - Cash paid during the period for income taxes $ - $ - See accompanying notes to financial statements. 5 STRATUS MEDIA GROUP, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2009 (UNAUDITED) 1. Business Business On March 14, 2008, pursuant to an Agreement and Plan of Merger dated as of August 20, 2007 by and among the Company, Feris Merger Sub, Inc., Patty Linson, on one hand, and Pro Sports & Entertainment, Inc. (“PSEI”), on the other hand, the Company issued 49,500,000 shares of its common stock in exchange for all of the issued and outstanding shares of PSEI, resulting in PSEI becoming a wholly-owned subsidiary of the Company andthe surviving entity for accounting purposes (“Reverse Merger”).In July 2008, the Company’s corporate name was changed to Stratus Media Group, Inc. The Company is based in Santa Barbara, California and remains a Nevada corporation. PSEI, a California corporation, was organized on November 23, 1998 and specializes in sports and entertainment events that it owns, operates, manages, markets and sells in national markets. In addition, PSEI acquired the business of Stratus Rewards, LLC (“Stratus”) in August 2005.Stratus is a credit card rewards program that uses the Visa card platform and offers a unique luxury rewards redemption program, including private jet travel, premium travel opportunities, exclusive events and luxury merchandise.The sponsoring bank that conducted the “back end” banking requirements of the Stratus program stopped sending PSEI statements in October 2007 and provided notice in March 2008 that it was discontinuing the program.While several cardmembers are continuing to use their cards with the former sponsor bank, the Company has not recorded these new revenues since October 2007, and the Company is investigating legal redress against this bank.The Company is actively seeking a new sponsoring bank for the back end banking requirements of the program, but there can be no assurance that it will be able to do so. Management's Plan of Operations The Company has suffered losses from operations and currently lacks liquidity to meet its current obligations.The Company had a net loss in 2008 of $2,093,267 and a net loss for the three and nine months ended September 30, 2009 of $598,043 and $1,716,247, respectively.As ofSeptember 30, 2009, the Company had negative working capital of $4,439,518 and cumulative losses of $16,388,930.Unless additional financing is obtained, the Company may not be able to continue as a going concern.In the nine months ended September 30, 2009, the Company raised $795,500 in cash through the issuance of common stock.The Company is actively seeking additional capital.However, due to the current economic environment and the Company’s current financial condition, we cannot assure current and future stockholders there will be adequate capital available when needed and on acceptable terms. The financial statements have been prepared on a going concern basis which contemplates the realization of assets and the settlement of liabilities in the normal course of business.The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result if the Company becomes unable to continue as a going concern. 2. Basis of Presentation and Significant Accounting Policies Basis of Presentation The financial statements are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, pursuant to the rules and regulations of the Securities and Exchange Commission. Notes to the financial statements which would substantially duplicate the disclosures contained in the financial statements for the most recent fiscal year 2008 for the Company have been omitted. The results of operations for the three and nine months ended September 30, 2009and2008 are not necessarily indicative of the results to be expected for the full year. These statements should be read in conjunction with the financial statements and related notes which are part of the Company's Report on Form 10-K, as amended, that included audited results for the years ended December 31, 2008 and 2007. Stock Split On March 14, 2008, the Board of Directors of the Company approved a 3.5821 for 1.000 forward stock split of the PSEI's common stock. The effective date of the stock split was March 14, 2008 and was concurrent with the Reverse Merger. All share and per share information have been adjusted to give effect to the stock split for all periods presented, including all references throughout the financial statements and accompanying notes. 6 Deferred Salary Our President has an employment contract that stipulates an annual salary of $240,000 per year.He has not received cash payments for salary since prior to 2006 and $60,000 is accrued each quarter. Accrued Expense - Legal Judgment An accrual of $65,316 was established in 2007 to reserve for a judgment against the Company. Other (Income)/Expense This account contains non-operating expenses that have included in the past, but may not limited to in the future,writeoffs of accounts payable, accounting expense adjustments related to the Stratus Visa program, and increases/decreases in legal accruals. Net Loss per Share We compute net loss per share in accordance with SFAS No.128, Earnings Per Share. Basic per share data is computed by dividing loss available to common stockholders by the weighted average number of shares outstanding during the period. Diluted per share data is computed by dividing loss available to common stockholders by the weighted average shares outstanding during the period increased to include, if dilutive, the number of additional common share equivalents that would have been outstanding if potential common shares had been issued using the treasury stock method. Diluted per share data would also include the potential common share equivalents relating to convertible securities by application of the if-converted method. The effect of common stock equivalents (which include outstanding warrants and stock options) are not included for the three and nine months ended September 30, 2009, as they are antidilutive to loss per share.Losses per share for the three and nine months ended September 30, 2009 do not include the potential impact of options to purchase 5,709,852 shares of the Company's common stock, warrants to purchase 964,050 shares, or of warrants to purchase $36,250 of the Company's common stock, with the number of shares issuable under this warrant to be determined by the Company's first financing round following its reverse merger in March 14, 2008. Intangible Assets Company has purchased several events that have been recorded on the Company’s balance sheet as intangible assets with a value equal to the consideration paid for such assets, which generally includes licensing rights, naming rights, merchandising rights and the right to hold such event in particular geographic locations.There was no goodwill assigned to any of these events and the value of the consideration paid for each event is considered to be the value for each related intangible asset.Each event has separate accounts for tracking revenues and expenses per event and a separate account to track the asset valuation. A portion of the consideration used to purchase the Stratus Rewards Visa card program was allocated to specific assets, as disclosed in the footnotes to the financial statements, with the difference between the specific assets and the total consideration paid for the program being allocated to goodwill.We apply the provisions of Statement of Financial Accounting Standards (SFAS)No.142 Goodwill and Other Intangible Assets, which requires allocating goodwill to each reporting unit and testing for impairment. The Company reviews the value of intangible assets and related goodwill as part of its annual reporting process, which generally occurs in February or March of each calendar year.In between valuations, the Company is prepared to conduct additional tests if circumstances warrant such testing.For example, if the Company was unable to secure the services of any sponsoring banks, the Company would then undergo a thorough valuation of the intangible assets related to its Stratus Rewards program. To review the value of intangible assets and related goodwill, the Company compares discounted cash flow forecasts with the stated value of the assets on the balance sheet. The events are forecasted based on historical results for those events, adjusted over time for the assumed synergies expected from discounts from purchases of goods and services from a number of events rather than from each event on its own, and for synergies resulting from the expected ability to provide sponsors with benefits from sponsoring multiple events with a single point of contact. 7 These forecasts are discounted at a range of discount rates determined by taking the risk-free interest rate at the time of valuation, plus a premium for equity risk, plus a premium related to small companies in general, plus a risk premium for factors specific to the Company and the operating segment that range from 9.5% for events to 55% for the Stratus Rewards Visa card.The total discount rates ranged from 27% for events, to 69% for athlete management to 79% for the Stratus Rewards program.Terminal values are determined by taking cash flows in year five of the forecast, then applying an annual growth of 2.0% to 2.4% for twenty years and discounting that stream of cash flows by the discount rate used for that section of the business. If the Company determines that the discount factor for cash flows should be substantially increased, or the event will not be able to begin operations when planned, it is possible that the values for the intangible assets currently on the balance sheet could be substantially reduced or eliminated, which could result in a maximum charge to operations of the current carrying value of the intangible assets of $5,106,643. Recent
